DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 7,316,467 to Toki.
With regard to Claim 1, Toki teaches a liquid consuming device (figs. 1, 4 and 8) comprising:
	a consuming unit (3) configured to consume liquid (col. 4, lines 17-23): and

	the storage unit (50) comprising a first storage unit (51) comprising a first absorbent therein (51-1, 51-2 and 51-3) and a second storage unit (52) comprising a second absorbent therein (52-1, 52-2 and 52-3), liquid moving from the first storage unit (51) to the second storage unit (52),
	wherein the first absorbent and the second absorbent are connected to each other by mating of a protruding portion (53) provided in the first absorbent (51) with a recessed portion (53b) provided in the second absorbent (fig. 8) (col. 5, line 60-col. 6, line 10) and (col. 7, lines 55-59) or mating of a recessed portion provided in the first absorbent with a protruding portion provided in the second absorbent.
With regard to Claim 4, Toki teaches wherein the first absorbent and the second absorbent (51 and 52) are connected to each other via a third absorbent (53) (col. 5, lines 62-35).
With regard to Claim 6, Toki teaches wherein the third absorbent (53) has a columnar shape (fig. 2).
With regard to Claim 7, Toki teaches (fig. 5) wherein the third absorbent (53) comprises an absorbent connecting portion connecting the first absorbent and the second absorbent and a bottom portion extending along a bottom surface of the second storage unit (52) (col. 6. Lines 7-10 and col. 7, lines 25-28 and 43-44).
With regard to Claim 8, Toki teaches wherein the bottom portion is provided over the whole bottom surface of the second storage unit col. 6. Lines 7-13).
Claim 11, Toki teaches wherein the first absorbent and the second absorbent are formed of a nonwoven fabric (col. 6, lines 34-48).
With regard to Claim 12, Toki teaches wherein the third absorbent is formed of a nonwoven fabric (col. 6, lines 34-48).

Claim(s) 1, 3, 9-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub.  2017/0120597 to Nishikawa et al “Nishikawa.”
With regard to Claim 1, Nishikawa teaches (figs. 1 and 2) a liquid consuming device (14) comprising:
	a consuming unit (65) configured to consume liquid: and
a storage unit (50) configured to store liquid discharged from the consuming unit (65),
	the storage unit (50) comprising a first storage unit (80) comprising a first absorbent therein (83) and a second storage unit (110) comprising a second absorbent therein (115), liquid moving from the first storage unit (80) to the second storage unit (110),
	wherein the first absorbent (83) and the second absorbent (115) are connected to each other by mating of a protruding portion (100) provided in the first absorbent with a recessed portion provided in the second absorbent  (FIG. 13) [0066] or mating of a recessed portion provided in the first absorbent with a protruding portion provided in the second absorbent.
Claim 3, Nishikawa teaches (FIG. 13) wherein a tip of the protruding portion is pointed and the recessed portion is shaped to fit the pointed tip of the protruding portion.
With regard to Claim 9, Nishikawa teaches wherein the first storage unit comprises a regulating portion which regulates movement of the first absorbent at a time of connecting the first absorbent and the second absorbent [0047].
With regard to Claim 10, Nishikawa teaches wherein the regulating portion is a rib (90) in contact with the first absorbent (83).
With regard to Claim 13, Nishikawa teaches wherein the first storage unit (80) is fixed to a body of the liquid consuming device and the second storage unit (110) is attachable to and detachable from the body of the liquid consuming device [0007 and 0068].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Toki as modified by JP 6036285 B2.


Claim 2, Toki teaches the claimed invention except for
wherein a density of the first absorbent < a density of the second absorbent.
	However, JP 6036285 B2 teaches (fig. 1(a) wherein a density of the first absorbent (220) < a density of the second absorbent (210).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Toki with the teachings of JP 6036285 B2 to prevent leakage of waste ink (Descriptions-Of-Embodiments).
	With regard to Claim 5, Toki teaches the claimed invention except for wherein a density of the first absorbent < a density of the second absorbent < a density of the third absorbent.
	However, JP 6036285 B2 teaches wherein a density of the first absorbent (220) < a density of the second absorbent (230) < a density of the third absorbent (210). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Toki with the teachings of JP 6036285 B2 to prevent leakage of waste ink (Descriptions-Of-Embodiments).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20070076046 A1 discloses a waste ink container of an ink jet recording apparatus includes a plurality of ink-retrieving absorbers and a connecting absorber connecting the ink-retrieving absorbers. The ink-retrieving absorbers have a multilayer structure including a plurality of layers .

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853